Title: From George Washington to George Clinton, 15 October 1777
From: Washington, George
To: Clinton, George



Dear Sir
Head Quarters Philada County 15th October 1777

I was this day honored with yours of the 9th containing a full account of the Storm of Forts Montgomery and Clinton. Genl Putnam had given me information of the loss two days before, but not in so full and ample a manner. It is to be regretted that so brave a resistance did not meet with a suitable reward. You have however the satisfaction of knowing that every thing was done that could possibly be, by a handful against a far superior force. This I am Convinced was the case. This Affair might have been attended with fatal consequences, had not there been a most providential intervention in favor of Genl Gates’s Arms on the 7th instant, but I am fully of opinion that Sr Henry Clinton will not advance much further up the River upon hearing of Burgoine’s

Defeat and Retreat. Nothing but absolute necessity could have induced me to have withdrawn any further part of the troops allotted for the defence of the posts up the North River, but such was the reduced state of our continental Regiments after the Battle of Brandywine, and such the slouth and difficulty of procuring reinforcements of Militia from the Southward, that without the Troops from Peekskill we should scarcely have been able to have kept the Feild against General Howe. I had the greatest hopes that General Putnam would have drawn in as many Connecticut Militia as would have replaced the Continental Troops, and I make no doubt but he did all in his Power to obtain them in time. I am sorry that you were under the necessity of destroying the Frigates, the only consolation is, that if we had not done it ourselves the Enemy would either have done it for us or have carried them down for their own use—Since the Battle of Germantown upon the 4th instant the two Armies have remained in a manner quiet. The Enemy have made several attempts to remove the obstructions in the Delaware, but hitherto without effect. They are now making preparations to raise Batteries in the Rear of Fort Mifflin which commands the uppermost Chevaux de Frize. If we can maintain that post and one opposite upon the Jersey Shore, I am in hopes our Ships, Gallies and floating Batteries will be able to keep their Stations and repel any force that can be brought by water directly in front—I most earnestly expect further News from the Northward, which I hope will bring us accounts of the total ruin of Burgoine’s Army.
It is not unlikely, that One of Sr Henry Clintons objects will be to destroy the Boats & small craft in the North River. Should this be the case & he succeed I think it will be adviseable for you to set a number of Workmen to building Flat Bottom Boats at some secure places within three or four Miles of the Water, from which they may be easily hauled. They are so exceedingly useful and so frequently wanted, that I think the business cannot in such case be too soon begun or carried on with too much expedition. I have written to Genl putnam upon the same Subject. I am Dr Sir &c.

Go: W.

